February 11, 2015

Judge Swanson/Children’s Court-

The purpose of this letter is to convey my sincere apology for the experience in Children’s Court January
23, 2015. | understand that the use of my phone interrupted the flow of the process, but that was not
my intent. | hold the most esteem for the law as well as the process, since | too have the duty to the
community and the people within.

| was involved in this case by interjecting myself when the victim was forced to shoot Nathan King after
he robbed her, threatening her life. Subsequently, | then solved over twenty more robberies that he
had done. With that said, | also spent much of my personal time as the two victim’s in your court room
that day described their suffering, their families suffering, the concern for how the police originally
handled their case, on my own time, and was asked to accompany them on this date. This was done
without monetary compensation, as well as the fact that | had been in a car accident five days prior and
was quite ill. Additionally the feelings of helplessness, rage and the essence of the pain that the entire
families experienced became part of the reason for my attendance.

Due to the fact that there was no announcement for the use of the phone in combination with the large
movie camera, and the step-father of Nathan King taking pictures of me, | felt that there was no
restriction for recording. | only audio recorded the moments when Mr. Claudaire Montley testified with
the purpose of sending it to his wife (Kimberly Montley) who was in Afghanistan. | had text her, and she
was not able to hear all the testimony via the connection that was made available in court. | told Mr.
Montley that | would record his testimony to send to her. | did erase the audio recording and did not
ever record video.

Prior to the court proceedings, Nathan King’s Step -Father expressed derogatory insults at me in the
lobby because he felt | was the reason that his son was caught and tried. That being true, in part. It is
also true that he has been involved in many more robberies since then, and he knew that | had
knowledge of that, as well as the fact that | had seen Nathan without a wheel chair, standing. The
deputy in your court room also appeared to have a personal relationship with Nathan’s family, as she
engaged in conversation with Nathan King’s step- father extensively, prior to entering into the court
room. Nathan’s step dad wanted me removed from the court room, and the deputy told me to leave
prior to your arrival. | refused, stating that the deputy should ask the judge since it is a public hearing. |
believe that the outburst of the deputy was directly related to that relationship.

| just want to say that | hold my reputation in court of high value, as well as the public in high regard,
and | had no malice or bad intent. Mr. Montley asked me to go several times with him to the hearing
since his family was in California and his wife in Afghanistan. That is the reason that | was in attendance.
The emotional aftermath of these robberies have made the lives of these particular victim’s immense,
and | was not there to add to that.

| apologize and want to express that | am sincere and intended nothing but support.

      
 

EXHIBIT

19 Page i of 2

 

Sha ea— doh

Case 2:16-cv-01089-WED Filed 064@1/

 
   

Document 86-14

 
Respectfully submitted,

Shannon Lewandowski

wen 91427

Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 2 Document 86-14
